Exhibit 10.3

 

RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement (this “Agreement”) is made and entered into
as of [DATE], by and between Information Services Group, Inc. (“ISG”) and [NAME]
(the “Restricted Person”).

 

RECITALS:

 

WHEREAS, the Restricted Person acknowledges that ISG and its Affiliates (as
defined below) (collectively, the “Company”) is engaged in a continuous program
of research, design, development, production, marketing and servicing with
respect to its businesses and the services it provides to its clients; and

 

WHEREAS, the Restricted Person further acknowledges that: (i) the protections
set forth in this Agreement constitute an essential premise of the willingness
of ISG to grant the Restricted Person shares of common stock of ISG (the “Equity
Awards”), and (ii) it is essential to the success of the Company that the
Restricted Person enter into the protections set forth herein and the holders of
common stock of ISG and the business of the Company would suffer significant and
irreparable harm by the Restricted Person competing with the business of the
Company for a period of time after any termination of employment of the
Restricted Person; and

 

WHEREAS, the Restricted Person agrees that the restrictions set forth herein are
reasonable and necessary in order to protect the goodwill, confidential
information and other legitimate business interests of the Company and its
Affiliates.

 

NOW, THEREFORE, in consideration of all of the foregoing, and the mutual terms,
covenants, agreements and conditions hereinafter set forth, the Company and the
Restricted Person hereby agree as follows:

 


1.                                       DEFINITIONS.  THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 


“AFFILIATE” MEANS (A) EACH PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED
BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH ISG, AND (B) EACH OTHER
PERSON OF WHICH THE COMPANY IS A DIRECT OR INDIRECT BENEFICIAL HOLDER OF AT
LEAST 10% OF ANY CLASS OF THE EQUITY INTERESTS; PROVIDED, THAT, FOR PURPOSES OF
SECTIONS 4 AND 5 AND THE DEFINITION OF “COMPETITION” HEREIN ONLY, THE DEFINITION
OF “AFFILIATE” SHALL, AT ANY DATE OF DETERMINATION THEREOF, INCLUDE ONLY SUCH
AFFILIATES THAT ALSO: (I) CONDUCT, OPERATE, CARRY OUT, ENGAGE IN OR ARE INVOLVED
IN, (II) HAVE CONDUCTED, OPERATED, CARRIED OUT, ENGAGED IN OR BEEN INVOLVED IN
AT ANY TIME DURING THE 24 MONTHS PRIOR TO SUCH DATE OF DETERMINATION, OR
(III) ARE, OR AT ANY TIME DURING THE 12 MONTHS PRIOR TO SUCH DATE OF
DETERMINATION HAVE BEEN, ACTIVELY CONSIDERING BECOMING INVOLVED IN A PRACTICE
AREA, LINE OF BUSINESS OR OTHER BUSINESS ENDEAVOR THAT IS SUBSTANTIALLY SIMILAR
TO ANY PRACTICE AREA, LINE OF BUSINESS OR OTHER BUSINESS ENDEAVOR OF THE
COMPANY.


 

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or other severance agreement in effect at the time of termination of
employment between the Participant and ISG or any of its subsidiaries, or, if
there is no such employment or severance agreement, “Cause” shall mean, with
respect to a Participant: (a) willful and continued failure to perform his or
her material duties with respect to ISG or its subsidiaries which continues
beyond ten business days after a written demand for substantial performance is
delivered to the Participant by ISG or any of its subsidiaries; (b) any act
involving fraud or material dishonesty in connection with the business of ISG or
its subsidiaries; (c) a material violation of the Company’s code of conduct or
other policy; (d) assault or other unlawful act of violence; or (e) conviction
of, or a plea of nolo contendere to, any felony whatsoever or any misdemeanor
that would preclude employment under the Company’s hiring policy.

 

--------------------------------------------------------------------------------


 

“Competition” shall mean when a Person (including, without limitation, the
Restricted Person) engages (alone or in concert with any other Person) in, or
provides assistance to any Person or entity that engages in, any of the
following activities:

 


(I)                                     CONDUCTS, OPERATES, CARRIES OUT OR
ENGAGES IN THE BUSINESS OF ADVISING AND/OR FACILITATING THIRD PARTIES WITH
RESPECT TO THE SOURCING OF BUSINESS PROCESSES OR TECHNOLOGY PROCESSES, FUNCTIONS
AND ASSETS; OR


 


(II)                                  CONDUCTS, OPERATES, CARRIES OUT, ENGAGES
IN OR IS INVOLVED IN ANY ESTABLISHED PRACTICE AREAS WHICH ISG OR ANY OF ITS
AFFILIATES CONDUCTS, OPERATES, CARRIES OUT, ENGAGES IN OR IS INVOLVED IN DURING
THE RESTRICTED PERIOD, IN ANY GEOGRAPHIC AREA IN WHICH SUCH BUSINESS MAY BE
CONDUCTED BY ISG OR ANY OF ITS AFFILIATES.


 

“Compete” and “Competitor” shall have correlative meanings.

 

“Confidential Information” means any and all information of the Company that is
not generally known by others with whom they Compete or do business, or with
whom any of them plans to Compete or do business and any and all information,
that is not publicly known, which if disclosed, would assist in Competition with
ISG or any of its Affiliates.  Confidential Information includes without
limitation any information relating to (i) the development, research, testing,
marketing and financial activities of ISG and each of its Affiliates, (ii) the
products and services of ISG and each of its Affiliates, (iii) the costs,
sources of supply, financial performance and strategic plans of ISG and each of
its Affiliates, (iv) the identity and special needs of the customers and clients
of ISG and each of its Affiliates, and (v) the people and organizations with
whom ISG and each of its Affiliates have business relationships and any
non-public details of those relationships. Confidential Information also
includes any information that the Company or any of its Affiliates have
received, or may receive hereafter, belonging to customers or clients or others
with any understanding, express or implied, that the information would not be
disclosed. Notwithstanding the foregoing, Confidential Information does not
include any information generally available to, or known by, the public (other
than as a result of disclosure in violation of this Agreement or any other
non-disclosure obligation).

 

“Contractual Obligation” means, with respect to any Person, any contract, deed,
mortgage, lease, license, commitment or other agreement or understanding,
whether written or oral, or other document or instrument to which or by which
such Person is a party or otherwise subject to bound or to which or by which any
property or right of such Person is subject or bound.

 

“Equity Interests” means (a) any capital stock share partnership or membership
interest, unit of participation or other similar interest (however designated)
in any Person and (b) any option, warrant, purchase right, conversion right,
exchange rights or other Contractual Obligation which would entitle any Person
to acquire any such interest in such Person or otherwise entitle any Person to
share in the equity, profit, earnings, losses or gains of such Person (including
stock appreciation, phantom stock, profit participation or other similar rights.

 

“Governmental Order” means any order, writ judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority.

 

“Governmental Authority” means any United States federal, state or local or any
foreign government or political subdivision thereof, or any authority, agency or
commission entitled to exercise any administrative, executive, judicial,
legislative, regulatory or taxing authority or power of any court or tribunal
(or any department, bureau or division thereof), or any arbitrator or arbitral
body.

 

2

--------------------------------------------------------------------------------


 

“Legal Requirement” means any United States federal, state or local or foreign
law, statute, standard, ordinance, code, rule, or regulation, or any
Governmental Order or any similar provision having the force or effect of law.

 

“Person” shall mean any “person” or “group” within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended.

 

“Restricted Period” shall mean the period beginning on the date hereof and
ending on the second anniversary of any termination of employment of the
Restricted Person.

 


2.                                       PROTECTION OF CONFIDENTIAL INFORMATION.


 


(A)                                  THE RESTRICTED PERSON ACKNOWLEDGES THAT THE
SUCCESS OF ISG AND EACH OF ITS AFFILIATES DEPENDS ON THE CONTINUED PRESERVATION
OF CONFIDENTIAL INFORMATION POSSESSED BY THE RESTRICTED PERSON.


 


(B)                                 THE RESTRICTED PERSON HEREBY AGREES THAT HE
OR SHE WILL NOT AT ANY TIME ON OR AFTER THE DATE OF THIS AGREEMENT, DIRECTLY OR
INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY OR ITS AFFILIATES,
AS APPLICABLE, DISCLOSE OR USE, ANY CONFIDENTIAL INFORMATION INVOLVING OR
RELATING TO ISG OR ANY OF ITS AFFILIATES OR THEIR RESPECTIVE BUSINESSES, EXCEPT
AS MAY BE REASONABLY REQUIRED IN THE PERFORMANCE OF HIS OR HER DUTIES AND
RESPONSIBILITIES, OF ISG AND EACH OF ITS AFFILIATES (AS APPLICABLE).


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE
PROVISIONS OF THIS SECTION 3 WILL NOT PROHIBIT THE RESTRICTED PERSON’S RETENTION
OF COPIES OF PERSONAL RECORDS RELATING SPECIFICALLY TO HIS OR HER EMPLOYMENT
WITH ISG OR ANY OF ITS AFFILIATES (APPLICABLE), INCLUDING INFORMATION REGARDING
HIS OR HER COMPENSATION AND BENEFITS, NOR SHALL THE FOREGOING PROHIBIT
DISCLOSURE (I) PURSUANT TO ANY APPLICABLE LEGAL REQUIREMENT SO LONG AS
REASONABLE PRIOR NOTICE IS GIVEN OF SUCH DISCLOSURE AND A REASONABLE OPPORTUNITY
IS AFFORDED TO ISG OR ITS AFFILIATES, AS APPLICABLE, TO CONTEST THE SAME, OR
(II) MADE IN CONNECTION WITH THE ENFORCEMENT OF ANY RIGHT OR REMEDY RELATING TO
THIS AGREEMENT.


 


3.                                       NON-INTERFERENCE WITH BUSINESS
RELATIONSHIPS.


 


(A)                                  DURING THE RESTRICTED PERIOD, THE
RESTRICTED PERSON WILL NOT DIRECTLY OR INDIRECTLY, AS A DIRECTOR, EQUITY HOLDER,
OFFICER, EMPLOYEE, EMPLOYER, PRINCIPAL, AGENT, MANAGER, CONSULTANT, INDEPENDENT
CONTRACTOR, ADVISOR OR OTHERWISE:


 

(I)                                     MAKE ANY STATEMENTS OR PERFORM ANY ACTS
INTENDED TO INTERFERE WITH OR HARM, OR WHICH THE RESTRICTED PERSON SHOULD
REASONABLY EXPECT WOULD INTERFERE WITH OR HARM, ANY INTEREST OF ISG OR ANY OF
ITS AFFILIATES IN THEIR RELATIONSHIPS AND DEALINGS WITH EXISTING OR POTENTIAL
CUSTOMERS OR CLIENTS;

 

(II)                                  MAKE ANY STATEMENTS, OR DO ANY ACTS,
INTENDED TO CAUSE, OR WHICH THE RESTRICTED PERSON SHOULD REASONABLY EXPECT WOULD
CAUSE, OR WHICH IN FACT CAUSE, ANY CUSTOMER OR CLIENT OF ISG OR ANY OF ITS
AFFILIATES TO MAKE USE OF THE SERVICES OF ANY BUSINESS OR PERSON IN WHICH THE
RESTRICTED PERSON HAS OR EXPECTS TO ACQUIRE ANY INTEREST (WHETHER AS A DIRECTOR,
EQUITY

 

3

--------------------------------------------------------------------------------


 

HOLDER, OFFICER, EMPLOYEE, EMPLOYER, PRINCIPAL, AGENT, MANAGER, CONSULTANT,
INDEPENDENT CONTRACTOR, ADVISOR OR OTHERWISE), IS OR EXPECTS TO BECOME AN
EMPLOYEE, OFFICER OR DIRECTOR, OR HAS RECEIVED OR EXPECTS TO RECEIVE ANY
REMUNERATION (WHETHER AS A DIRECTOR, EQUITY HOLDER, OFFICER, EMPLOYEE, EMPLOYER,
PRINCIPAL AGENT, MANAGER CONSULTANT, INDEPENDENT CONTRACTOR, ADVISOR OR
OTHERWISE), IF SUCH STATEMENTS OR ACTS WOULD RESULT OR WOULD BE REASONABLY
LIKELY TO RESULT IN SUCH CUSTOMER OR CLIENT CEASING TO DO BUSINESS, OR
DIMINISHING ITS BUSINESS RELATIONSHIP, WITH ISG OR ANY OF ITS AFFILIATES; OR

 

(III)                               ENGAGE, ALONE OR IN CONCERT WITH ANY PERSON,
IN COMPETITION WITH, OR OWN ANY INTEREST IN, PERFORM ANY SERVICES FOR,
PARTICIPATE IN OR BE CONNECTED WITH ANY BUSINESS, ORGANIZATION OR OTHER PERSON
WHICH ENGAGES IN COMPETITION WITH ISG OR ANY OF ITS AFFILIATES IN ANY GEOGRAPHIC
AREA IN WHICH ANY BUSINESS WAS OR IS CARRIED ON BY ISG OR ANY OF ITS AFFILIATES
(A) AS OF THE DATE OF THIS AGREEMENT OR (B) DURING THE RESTRICTED PERIOD;
PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SECTION 4(A)(III) SHALL NOT BE
DEEMED TO PROHIBIT THE RESTRICTED PERSON’S OWNERSHIP OF NOT MORE THAN FIVE
PERCENT (5%) OF THE TOTAL SHARES OF ALL CLASSES OF STOCK OUTSTANDING OF ANY
PUBLICLY HELD COMPANY IN WHICH THE RESTRICTED PERSON HAS NO PARTICIPATION IN THE
MANAGEMENT OR DIRECTION (OTHER THAN AS A PASSIVE SHAREHOLDER).

 


(B)                                 IN THE EVENT THAT THE RESTRICTED PERSON
ENGAGES IN ACTIVITIES THAT WOULD NOT VIOLATE SECTION 4 AT THE TIME SUCH
ACTIVITIES ARE COMMENCED, BUT SUBSEQUENT TO THE RESTRICTED PERSON’S COMMENCEMENT
OF SUCH ACTIVITIES AND DURING THE RESTRICTED PERIOD, ISG OR ANY OF ITS
AFFILIATES BECOME ENGAGED IN THESE ACTIVITIES (PROVIDED THAT SUCH ACTIVITIES
WERE EITHER (X) COMMENCED BY ISG OR ANY OF ITS AFFILIATES AT ANY TIME DURING THE
TERM OF THE RESTRICTED PERSON’S EMPLOYMENT BY ISG OR ANY OF ITS AFFILIATES OR
(Y) UNDER ACTIVE CONSIDERATION BY ISG OR ANY OF ITS AFFILIATES AT ANY TIME
DURING THE TERM OF THE RESTRICTED PERSON’S EMPLOYMENT) WILL IMMEDIATELY CEASE
WITH ACTIVITIES AT THE REQUEST OF THE COMPANY, EXCEPT TO THE EXTENT NECESSARY TO
FULFILL EXISTING CONTRACTUAL OBLIGATIONS TO A CUSTOMER OR CLIENT.


 


4.                                       NON-SOLICITATION.  DURING THE
RESTRICTED PERIOD, THE RESTRICTED PERSON WILL NOT DIRECTLY OR INDIRECTLY, AS A
DIRECTOR, EQUITY HOLDER, OFFICER, EMPLOYEE, EMPLOYER, PRINCIPAL, AGENT, MANAGER,
CONSULTANT, INDEPENDENT CONTRACTOR, ADVISOR OR OTHERWISE:


 


(A)                                  EMPLOY OR SOLICIT FOR EMPLOYMENT, OR ADVISE
OR RECOMMEND TO ANY OTHER PERSON THAT THEY EMPLOY OR SOLICIT EMPLOYMENT, OR
OTHERWISE MATERIALLY ASSIST ANY OTHER PERSON IN EMPLOYING OR SOLICITING FOR
EMPLOYMENT, ANY EMPLOYEE OF ISG OR ANY OF ITS AFFILIATES; OR


 


(B)                                 SOLICIT OR ENCOURAGE ANY EMPLOYEE OF ISG OR
ANY OF ITS AFFILIATES TO LEAVE THE EMPLOY OF THE COMPANY OR ANY OF ITS
AFFILIATES OR TO DO ANY ACT THAT IS DISLOYAL TO ISG OR ANY OF ITS AFFILIATES, IS
INCONSISTENT WITH THE INTERESTS OF ISG OR ANY OF ITS AFFILIATES OR VIOLATES OF
ANY PROVISION OF THIS AGREEMENT OR ANY CONTRACTUAL OBLIGATION SUCH EMPLOYEE HAS
WITH ISG OR ANY OF ITS AFFILIATES OF WHICH THE RESTRICTED PERSON HAS KNOWLEDGE.


 

For purposes of this Section 5, an individual will be considered to be an
employee of ISG or any of its Affiliates if he or she is employed by or
providing services to (including as a contractor or consultant), or was at any
time within six (6) months prior to the conduct that is prohibited by this
Section 5 employed by or provided services to, ISG or any of its Affiliates.

 


5.                                       REASONABLENESS OF RESTRICTIONS.


 


(A)                                  THE RESTRICTED PERSON ACKNOWLEDGES THAT HIS
OR HER EXPERIENCE, CAPABILITIES AND

 

4

--------------------------------------------------------------------------------



 


CIRCUMSTANCES ARE SUCH THAT THE RESTRICTIONS CONTAINED IN THIS AGREEMENT WILL
NOT PREVENT HIM OR HER FROM EARNING A LIVELIHOOD.  THE RESTRICTED PERSON
ACKNOWLEDGES THAT HE OR SHE HAS CAREFULLY READ AND CONSIDERED ALL THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND AGREES THAT THEY ARE NECESSARY FOR THE
REASONABLE AND PROPER PROTECTION OF THE COMPANY.  THE RESTRICTED PERSON FURTHER
AGREES THAT THE RESTRICTIONS REFERRED TO IN THIS AGREEMENT ARE REASONABLE IN
DURATION, GEOGRAPHIC AREA AND SCOPE AND SUBJECT MATTER AND ARE PROPERLY REQUIRED
FOR THE ADEQUATE PROTECTION OF THE BUSINESSES OF ISG AND EACH OF ITS AFFILIATES.


 


(B)                                 THE EXECUTION OF THIS AGREEMENT BY THE
RESTRICTED PERSON AND THE PERFORMANCE BY THE RESTRICTED PERSON OF THE
OBLIGATIONS HEREUNDER WILL NOT BREACH OR BE IN CONFLICT WITH ANY OTHER
CONTRACTUAL OBLIGATION TO WHICH THE RESTRICTED PERSONS IS A PARTY OR IS BOUND. 
THE RESTRICTED PERSON IS NOT NOW SUBJECT TO ANY COVENANT AGAINST COMPETITION OR
SIMILAR COVENANTS OR ANY GOVERNMENTAL ORDER OR LEGAL REQUIREMENT THAT WOULD
AFFECT SUCH RESTRICTED PERSON’S PERFORMANCE OF THE OBLIGATIONS OF THIS
AGREEMENT.


 


6.                                       ENFORCEMENT.  THE RESTRICTED PERSON
HEREBY ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF ANY VIOLATION OF THE TERMS
OF SECTIONS 3, 4 OR 5, THE RESTRICTED PERSON SHALL IMMEDIATELY SURRENDER AND
FORFEIT ALL EQUITY AWARDS; PROVIDED, THAT IN THE EVENT THE RESTRICTED PERSON HAS
TRANSFERRED ALL OR ANY PORTION OF SHARES OF COMMON STOCK OF ISG RECEIVED UNDER
SUCH EQUITY AWARDS, THE RESTRICTED PERSON SHALL BE REQUIRED TO PAY TO THE
COMPANY AN AMOUNT EQUAL TO THE PROCEEDS RECEIVED IN RESPECT OF SUCH TRANSFER OF
SHARES, ON A NET AFTER-TAX BASIS.  THE RESTRICTED PERSON FURTHER ACKNOWLEDGES
THAT IF THE RESTRICTED PERSON WERE TO BREACH ANY OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT THE DAMAGE TO THE COMPANY WOULD BE IRREPARABLE.  THE RESTRICTED
PERSON THEREFORE AGREES THAT THE COMPANY SHALL, IN ADDITION TO ANY OTHER
REMEDIES AVAILABLE TO EACH OF THEM, BE ENTITLED TO PRELIMINARY AND PERMANENT
INJUNCTIVE RELIEF AGAINST ANY BREACH OR THREATENED BREACH BY THE RESTRICTED
PERSON OF ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, WITHOUT HAVING TO
POST A BOND.


 


7.                                       NOTICES.


 


(A)                                  UNTIL NINETY (90) DAYS AFTER THE CONCLUSION
OF THE RESTRICTED PERIOD, THE RESTRICTED PERSON SHALL GIVE NOTICE TO THE COMPANY
OF EACH NEW BUSINESS ACTIVITY THE RESTRICTED PERSON PLANS TO UNDERTAKE (EACH
SUCH NOTICE, A “NEW BUSINESS ACTIVITY NOTICE”, OTHER THAN SUCH ACTIVITIES THAT
ARE UNDERTAKEN FOR OR ON BEHALF OF ISG OR ANY OF ITS AFFILIATES, AT LEAST TWENTY
(20) DAYS PRIOR TO BEGINNING ANY SUCH ACTIVITY, PROVIDED, HOWEVER, THAT THE
RESTRICTED PERSON WILL NOT BE OBLIGATED TO PROVIDE INFORMATION TO THE COMPANY
THAT WOULD PLACE THE RESTRICTED PERSON IN VIOLATION OF OTHER CONFIDENTIALITY
AGREEMENTS TO WHICH THE RESTRICTED PERSON IS A PARTY AS LONG AS EACH SUCH
CONFIDENTIALITY AGREEMENT WAS ENTERED INTO FOR LEGITIMATE BUSINESS PURPOSES NOT
RELATED TO THE EXISTENCE OF THIS AGREEMENT AND THE OBLIGATIONS OF THE RESTRICTED
PERSON HEREUNDER. SUCH NOTICE SHALL STATE THE NAME AND ADDRESS OF THE PERSON FOR
WHOM SUCH ACTIVITY IS TO BE UNDERTAKEN AND THE NATURE OF THE RESTRICTED PERSON’S
BUSINESS RELATIONSHIP(S) AND POSITION(S) WITH SUCH PERSON.


 


(B)                                 THE RESTRICTED PERSON SHALL, FROM TIME TO
TIME, PROVIDE THE COMPANY WITH SUCH OTHER PERTINENT INFORMATION CONCERNING HIS
OR HER BUSINESS ACTIVITIES AS THE COMPANY MAY REASONABLY REQUEST IN ORDER TO
DETERMINE HIS OTHER CONTINUED COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THE RESTRICTED PERSON WILL NOT BE OBLIGATED
TO PROVIDE INFORMATION TO THE COMPANY THAT WOULD PLACE THE RESTRICTED PERSON IN
VIOLATION OF OTHER CONFIDENTIALITY AGREEMENTS TO WHETHER THE RESTRICTED PERSON
IS A PARTY AS LONG AS EACH SUCH CONFIDENTIALITY AGREEMENT WAS ENTERED INTO FOR
LEGITIMATE BUSINESS PURPOSES NOT RELATED TO THE EXISTENCE OF THIS AGREEMENT AND
THE OBLIGATIONS OF THE RESTRICTED PERSON HEREUNDER.

 

5

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT THAT THE RESTRICTED PERSON
PROPERLY DELIVERS A NEW BUSINESS ACTIVITY NOTICE IN THE MANNER PROVIDED
HEREUNDER AND THE COMPANY DOES NOT NOTIFY THE RESTRICTED PERSON OF ITS DESIRE
FOR OTHER INFORMATION REGARDING THE NEW BUSINESS ACTIVITY DESCRIBED IN THE NEW
BUSINESS ACTIVITY NOTICE PURSUANT TO THE COMPANY’S RIGHTS UNDER SECTION 8(A) AND
(B) OR OF ITS OBJECTION TO SUCH BUSINESS ACTIVITY IN EACH CASE WITHIN FIFTEEN
(15) DAYS OF THE RECEIPT BY THE COMPANY OF SUCH NEW BUSINESS ACTIVITY NOTICE,
THE RESTRICTED PERSON MAY BEGIN TO ENGAGE IN THE BUSINESS ACTIVITY SO DESCRIBED
FROM AND AFTER THE EXPIRATION OF SUCH 15 DAY PERIOD.  NOTWITHSTANDING THE
FOREGOING, IN NO EVENT SHALL THE EXPIRATION OF SUCH 15 DAY PERIOD OR THE
ENGAGEMENT BY THE RESTRICTED PERSON IN ANY NEW BUSINESS ACTIVITY BE CONSTRUED AS
A WAIVER OF THE RIGHTS OF ISG AND/OR EACH OF ITS AFFILIATES UNDER THIS AGREEMENT
OR FOR ANY WAY LIMIT OR DIMINISH THE OBLIGATIONS OF THE RESTRICTED PERSON
PROVIDED FOR IN THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT.


 


8.                                       FURTHER ASSURANCES.  FROM AND AFTER THE
DATE OF THIS AGREEMENT, UPON THE REQUEST OF EITHER THE RESTRICTED PERSON OR ISG
OF EACH OF ITS AFFILIATES, EACH OF THE PARTIES HERETO WILL DO, EXECUTE,
ACKNOWLEDGE AND DELIVER ALL SUCH FURTHER ACTS, ASSURANCES, DEEDS, ASSIGNMENTS,
TRANSFERS, CONVEYANCE AND OTHER INSTRUMENTS AND PAPERS AS MAY BE REASONABLY
REQUIRED OR APPROPRIATE TO CARRY OUT THE OBLIGATIONS CONTEMPLATED BY THIS
AGREEMENT.


 


9.                                       SEVERABILITY.


 


(A)                                  IF THE FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION DECLARES THAT ANY TERM OR PROVISION OF THIS AGREEMENT IS
INVALID OR UNENFORCEABLE, THE PARTIES HERETO AGREE THAT THE COURT MAKING THE
DETERMINATION OF INVALIDITY OR UNENFORCEABILITY WILL HAVE THE POWER TO REDUCE
THE SCOPE, DURATION, OR GEOGRAPHIC AREA OF THE TERM OR PROVISION, TO DELETE
SPECIFIC WORDS OR PHRASES, OR TO REPLACE ANY INVALID OR UNENFORCEABLE TERM OR
PROVISION WITH A TERM OR PROVISION THAT IS VALID AND ENFORCEABLE AND THAT COMES
CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR UNENFORCEABLE TERM OR
PROVISION, AND THIS AGREEMENT WILL BE ENFORCEABLE AS SO MODIFIED.


 


(B)                                 THE PARTIES FURTHER AGREE THAT IF ANY PART
OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL OR INCAPABLE OF BEING ENFORCED IN WHOLE OR IN PART BY REASON OF ANY
RULE OF LAW OR PUBLIC POLICY, AND CANNOT BE MODIFIED IN ACCORDANCE WITH
SECTION 11(A), ABOVE, SUCH PART SHALL BE DEEMED TO BE SEVERED FROM THE REMAINDER
OF THIS AGREEMENT FOR THE PURPOSE ONLY OF THE PARTICULAR LEGAL PROCEEDINGS IN
QUESTION, AND ALL OTHER COVENANTS AND PROVISIONS OF THIS AGREEMENT SHALL IN
EVERY OTHER RESPECT CONTINUE IN FULL FORCE AND EFFECT, AND NO COVENANT OR
PROVISION SHALL BE DEEMED DEPENDENT UPON ANY OTHER COVENANT OR PROVISION.


 


10.                                 MISCELLANEOUS.


 


(A)                                  WAIVER.  FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH ANY OF THE TERMS, COVENANTS OR CONDITIONS HEREOF SHALL NOT BE
DEEMED A WAIVER OF SUCH TERM, COVENANT OR CONDITION, NOR SHALL ANY WAIVER OR
RELINQUISHMENT OF ANY RIGHT OR POWER HEREUNDER AT ANY ONE OR MORE TIMES BE
DEEMED A WAIVER OR RELINQUISHMENT OF SUCH RIGHT OR POWER AT ANY OTHER TIME OR
TIMES.


 


(B)                                 ENTIRE AGREEMENT; MODIFICATIONS.  THIS
AGREEMENT CONSTITUTES THE ENTIRE AND FINAL EXPRESSION OF THE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS, ORAL OR WRITTEN, BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF (OTHER THAN ANY EXISTING AGREEMENT BETWEEN THE RESTRICTED

 

6

--------------------------------------------------------------------------------


 


PERSON AND ISG OR ANY OF ITS SUBSIDIARIES CONCERNING AN AGREEMENT NOT TO COMPETE
WITH, NOT TO SOLICIT EMPLOYEES OF, AND/OR NOT TO DISCLOSURE THE CONFIDENTIAL
INFORMATION OF, ISG AND/OR ANY OF ITS SUBSIDIARIES, WITH SUCH AGREEMENT SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS).  THIS
AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY
BOTH PARTIES HERETO.


 


(C)                                  RELEVANT LAW.  THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT BOTH OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


11.                                 ACKNOWLEDGEMENTS.  THE RESTRICTED PERSON
REPRESENTS AND ACKNOWLEDGES THE FOLLOWING:


 


(A)                                  HE/SHE HAS CAREFULLY READ THIS AGREEMENT IN
ITS ENTIRETY;


 


(B)                                 HE/SHE UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN;


 


(C)                                  HE/SHE HAS HAD THE OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH LEGAL COUNSEL OF HIS/HER OWN CHOOSING AND HAS NOT RELIED ON
ANY STATEMENTS MADE BY THE COMPANY OR ITS LEGAL COUNSEL AS TO THE MEANING OF ANY
TERM OR CONDITION CONTAINED HEREIN OR IN DECIDING WHETHER TO ENTER INTO THIS
AGREEMENT; AND


 


(D)                                 HE/SHE IS ENTERING INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY.


 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Restricted Person have duly executed and
delivered this Agreement as of the day and year first above written.

 

 

INFORMATION SERVICES GROUP, INC.:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Restrictive Covenant Agreement

 

Signature Page

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Restricted Person have duly executed and
delivered this Agreement as of the day and year first above written.

 

 

 

RESTRICTED PERSON:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Restrictive Covenant Agreement

 

Signature Page

 

9

--------------------------------------------------------------------------------